DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 05/17/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein said memory control circuits are structured to form a first memory bit site and a second memory bit site for each of said plurality of said first memory cells, and wherein said first memory bit site is closer to said shared first source line and said second memory bit site is closer to said shared first drain line” for claims (23, 30 and 37), and “staircase structures to provide contacts to said shared first source line, wherein said shared first source line comprises said contacts on both of said shared first source line ends” claims (24, 31 and 35)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (US 2008/0283873 A1; hereafter YANG) in view of Yamazaki (US 2013/0200375 A1; hereafter Yamazaki).

Regarding claim 21.  YANG discloses a 3D memory device, the device comprising:
a first level comprising first memory cells ( memory cell 101), each of said first memory cells comprising a first transistor ( Para [ 0037]); a second level comprising second memory cells ( memory cell 102), each of said second memory cells comprising a second transistor (Para [ 0037]), wherein said second level  ( memory cell 102) is disposed above said first level ( memory cell 101), wherein a plurality of said first memory cells comprise a shared first source line ( element 122, Para [ 0027-0033]) and a shared first drain line (element 122, Para [ 0027-0033]), wherein a plurality of said second memory cells comprise a shared second source line (element 163, Para [ 0027-0033]) and a shared second drain line (element 163, Para [ 0027-0033]), and wherein at least one of said first memory cells ( memory cell 101) is self-aligned to at least one of said second memory cells ( memory cell 102).
But, YANG does not disclose explicitly a third level comprising memory control circuits, wherein said third level is bonded above said second level.  
In a similar field of endeavor, Yamazaki discloses a third level comprising memory control circuits, wherein said third level is bonded above said second level (Fig 9, Para [0224-0229]).

Since YANG and Yamazaki are both from the similar field of endeavor, and discloses memory device include memory cell the purpose disclosed by Yamazaki would have been recognized in the pertinent art of YANG Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine YANG in light of Yamazaki teaching “a third level comprising memory control circuits, wherein said third level is bonded above said second level (Fig 9, Para [0224-0229])” for further advantage such as improve memory device performance.

Regarding claim 22. YANG and Yamazaki discloses the device according to claim 21, YANG further discloses wherein said plurality of said first memory cells comprise etched regions (STI 112 region, it is evidence by CHEN et al US 2015/0364360, shallow trench isolation region formed by etching process, Para [ 0010]) in-between said shared first source line (element 122, Para [ 0027-0033]) and said shared first drain line (element 122, Para [ 0027-0033]).  

Regarding claim 26. YANG and Yamazaki discloses the device according to claim 21, YANG further discloses the wherein said shared first source line or said shared first drain line comprise at least one access control transistor (element 116, Para [ 0028]).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (US 2008/0283873 A1; hereafter YANG) in view of Yamazaki (US 2013/0200375 A1; hereafter Yamazaki) as applied claims above and further in view of Amo (US 2016/0064507 A1; hereafter Amo).

Regarding claim 27. YANG and Yamazaki discloses the device according to claim 21, But YANG and Yamazaki discloses fails to discloses an isolation region, 3Docket No. MonolithIC3D-JW3 (15/243,941) wherein said isolation region is disposed in-between said shared first source line and said shared first drain line, and wherein said isolation region creates an electrical separation between said shared first source line and said shared first drain line.

 In a similar field of endeavor, Amo discloses an isolation region (Fig 18, ST region, Para [ 0251]), 3Docket No. MonolithIC3D-JW3 (15/243,941) wherein said isolation region is disposed in-between said shared first source line ( DF region) and said shared first drain line (DF region), and wherein said isolation region (ST region) creates an electrical separation between said shared first source line ( DF region) and said shared first drain line( DF region).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine YANG and Yamazaki in light of Amo teaching “an isolation region (Fig 18, ST region, Para [ 0251]), 3Docket No. MonolithIC3D-JW3 (15/243,941) wherein said isolation region is disposed in-between said shared first source line ( DF region) and said shared first drain line (DF region), and wherein said isolation region (ST region) creates an electrical separation between said shared first source line ( DF region) and said shared first drain line( DF region)” for further advantage such as electrical separation between transistors.

Claim 28-29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (US 2008/0283873 A1; hereafter YANG) in view of Amo (US 2016/0064507 A1; hereafter Amo).

Regarding claim 28. YANG discloses a 3D memory device, the device comprising: 
a first level comprising first memory cells ( memory cell 101), each of said first memory cells comprising a first transistor ( Para [ 0037]); a second level comprising second memory cells ( memory cell 102), each of said second memory cells comprising a second transistor (Para [ 0037]), wherein said second level ( memory cell 102) is disposed above said first level ( memory cell 101), wherein a plurality of said first memory cells comprise a shared first source line ( element 122, Para [ 0027-0033])  and a shared first drain line ( element 122, Para [ 0027-0033]), wherein a plurality of said second memory cells comprise a shared second source line (element 163, Para [ 0027-0033]) and a shared second drain line (element 163, Para [ 0027-0033]), and wherein at least one of said first memory cells ( memory cell 101)  is self-aligned to at least one of said second memory cells ( memory cell 102).
But YANG discloses fails to discloses an isolation region, wherein said isolation region is disposed in-between said shared first source line and said shared first drain line, and wherein said isolation region creates an electrical separation between said shared first source line and said shared first drain line.  
 In a similar field of endeavor, Amo discloses an isolation region (Fig 18, ST region, Para [ 0251]), 3Docket No. MonolithIC3D-JW3 (15/243,941) wherein said isolation region is disposed in-between said shared first source line ( DF region) and said shared first drain line (DF region), and wherein said isolation region (ST region) creates an electrical separation between said shared first source line ( DF region) and said shared first drain line( DF region).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine YANG and Yamazaki in light of Amo teaching “an isolation region (Fig 18, ST region, Para [ 0251]), 3Docket No. MonolithIC3D-JW3 (15/243,941) wherein said isolation region is disposed in-between said shared first source line ( DF region) and said shared first drain line (DF region), and wherein said isolation region (ST region) creates an electrical separation between said shared first source line ( DF region) and said shared first drain line( DF region)” for further advantage such as electrical separation between transistors.

Regarding claim 29. YANG and Yamazaki discloses the device according to claim 28, YANG further discloses wherein said plurality of said first memory cells comprise etched regions (STI 112 region, it is evidence by CHEN et al US 2015/0364360, shallow trench isolation region formed by etching process, Para [ 0010])  in-between said shared first source line ( element 122, Para [ 0027-0033])  and said shared first drain line ( element 122, Para [ 0027-0033]).  

 
Regarding claim 33. YANG and Amo discloses the device according to claim 28, YANG further discloses the wherein said shared first source line or said shared first drain line comprise at least one access control transistor (element 116, Para [ 0028]).
  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over YANG et al (US 2008/0283873 A1; hereafter YANG) in view of Amo ( US 2016/0064507 A1; hereafter Amo) as applied claims above and further in view of Yamazaki ( US 2013/0200375 A1; hereafter Yamazaki).


Regarding claim 34.  YANG and Amo discloses the device according to claim 28, YANG and Amo fails to discloses further comprising: a third level comprising memory control circuits, wherein said third level is bonded above said second level.
In a similar field of endeavor, Yamazaki discloses a third level comprising memory control circuits, wherein said third level is bonded above said second level (Fig 9, Para [0224-0229]).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine YANG and Amo in light of Yamazaki teaching “a third level comprising memory control circuits, wherein said third level is bonded above said second level (Fig 9, Para [0224-0229])” for further advantage such as improve memory device performance.


Allowable Subject Matter

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein said memory control circuits are structured to form a first memory bit site and a second memory bit site for each of said plurality of said first memory cells, and wherein said first memory bit site is closer to said shared first source line and said second memory bit site is closer to said shared first drain line.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
staircase structures to provide contacts to said shared first source line, wherein said shared first source line comprises said contacts on both of said shared first source line ends.  
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein said plurality of said second memory cells comprise channel regions disposed in-between said shared second source line and said shared second drain line, wherein said channel regions are controlled by right side gate lines and left side gate lines, wherein said device further comprises: a plurality of word lines above said second level, wherein said word lines comprise odd word lines and even word lines, and wherein said odd word lines are connected to said right side gate lines and said even word lines are connected to said left side gate lines. 

Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein said memory control circuits are structured to form a first memory bit site and a second memory bit site for each of said plurality of said first memory cells, and wherein said first memory bit site is closer to said shared first source line and said second memory bit site is closer to said shared first drain line.

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
staircase structures to provide contacts to said shared first source line, wherein said shared first source line comprises said contacts on both of said shared first source line ends.  
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein said plurality of said second memory cells comprise channel regions disposed in-between said shared second source line and said shared second drain line, wherein said channel regions are controlled by right side gate lines and left side gate lines, wherein said device further comprises: a plurality of word lines above said second level, wherein said word lines comprise odd word lines and even word lines, and wherein said odd word lines are connected to said right side gate lines and said even word lines are connected to said left side gate lines. 

Claims 35-40 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
wherein said second level is disposed above said first level, wherein a plurality of said first memory cells comprise[[have]] a shared first source line and a shared first drain line, wherein a plurality of said second memory cells comprise a shared second source line and a shared second drain line, wherein at least one of said first memory cells is self-aligned to at least one of said second memory cells; and staircase structures to provide contacts to said shared first source line, wherein said shared first source line comprises said contacts on both of said shared source first line ends.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898